  Case 1:19-cv-01999-RGA Document 18 Filed 03/03/20 Page 1 of 7 PageID #: 603



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

HOLLY WINGATE,

                            Plaintiff,

                     V.                               Civil Action No. 19-1999-RGA

BARD IN CORPORATED and
BARD PERIPHERAL VASCULAR
INCORPORATED,

                            Defendants.



                          JOINT {~)SCHEDULING ORDER

BACKGROUND OF MDL LITIGATION.

         This case was part of a Multi-District Litigation proceeding styled In re: Bard IVC

 Filter Litigation, pending before Senior Judge David Campbell of the District of Arizona (the

 "MDL"). After four years, the completion of general issue/generic discovery, and conducting

 three bellwether trials, Judge Campbell ordered cases which have not settled or are not close

 to settling be transferred to the appropriate jurisdictions around the country for case-specific

 discovery, workup, and eventual trial. This case was remanded back to this Court on October

 17, 2019 via the MDL Court' s Suggestion of Remand and Transfer Order (Second) ("Second

 Remand Order").           The MDL Court' s first Suggestion of Remand Transfer Order (the

 "Remand Order") contains a comprehensive description of the history of the MDL, the claims

 and defenses asserted by the parties, various case management orders ("CMO") entered in the

 MDL, the status of general common fact and expert discovery conducted in the MDL,

 summaries of the bellwether cases, and the Court' s rulings on various matters common to all

ACTIVE 49 146119v1
                                                  1
  Case 1:19-cv-01999-RGA Document 18 Filed 03/03/20 Page 2 of 7 PageID #: 604



 cases. See Remand Order, attached as Exhibit A.

         This 3rd day of_March, 2020, the Court having conducted an initial Rule 16(b)

 scheduling conference pursuant to Local Rule 16.1(b ), and the parties having determined

 after discussion that the matter cannot be resolved at this juncture by settlement, voluntary

 mediation, or binding arbitration;

         IT IS ORDERED that:

         1.         Rule 26(a)(l) Initial Disclosures. Unless otherwise agreed to by the parties,

 the parties shall make their initial disclosures pursuant to Federal Rule of Civil Procedure

 26(a)(l) within twenty (20) days of the date of this Order. Plaintiff shall include a list of

 medical providers for the period of time from sevenyears before placement of the Bard

 filter to the present.

         2.         Joinder of Other Parties and Amendment of Pleadings. All motions to join

 other parties, and to amend or supplement the pleadings, shall be filed on or before March

 13, 2020.

         3.         Discovery.

                    a.     Fact Discovery Cut Off. All fact discovery in this case shall be

 initiated so that it will be completed on or before December 4, 2020.

                    b.     Expert Discovery Cut Off. All Expert discovery in this case shall be

 initiated so that is will be completed on or before April 30, 2021.

                    C.     Written Discovery. In lieu of traditional written discovery parties

 agree to us the Plaintiff and Defendant Fact Sheets from the MDL proceedings in Arizona.

 Parties agree to narrow request 2(q) of the Plaintiff Fact Sheet to require that Plaintiff

ACTIVE 49146119v1
                                                     2
  Case 1:19-cv-01999-RGA Document 18 Filed 03/03/20 Page 3 of 7 PageID #: 605



 produce social media postings or messages about the product she received from Bard

 (implant and explant), the injuries for which she seeks damages in this case, and any

 reference to Bard. The limitation is substantially similar to the limitation Judge Campbell

 issues in Caldera v. C.R. Bard, Inc. et al. , 2:19-cv-4266-DGC, Doc 8 (D. Ariz. Jane. 10,

 2020).

                    d.    Depositions.

                         I.     Limitation on Hours for Deposition Discovery. Each

 side is limited to a total of 56 hours of taking testimony by deposition upon oral

 examination. No individual witness shall be deposed for more than 7 hours pursuant

 to Federal Rule 30(d)(l).

                         11.    Location of Depositions. Any party or representative (officer,

 director, or managing agent) of a party filing a civil action in this district court must

 ordinarily be required, upon request, to submit to a deposition at a place designated within

 this district. Exceptions to this general rule may be made by order of the Court or by

 agreement of the parties. A defendant who becomes a counterclaimant, cross-claimant, or

 third-party plaintiff shall be considered as having filed an action in this Court for the purpose

 of this provision.

                    e.   Disclosure of Expert Testimony.

Expert Reports. For the party who has the initial burden of proof on the subject matter, the

initial Federal Rule 26(a)(2) disclosure of expert testimony is due on or before January 29,

2021. For the party who does not have the initial burden of proof on the subject matter, the

initial Federal Rule 26(a)(2) disclosure of expert testimony is due on or before February 26,

ACTIVE 49146119v1
                                                   3
  Case 1:19-cv-01999-RGA Document 18 Filed 03/03/20 Page 4 of 7 PageID #: 606



2021. The supplemental disclosure to contradict or rebut evidence on the same matter

identified by another party is due on or before March 26, 2021. No other expert reports will

be permitted without either the consent of all parties or leave of the Court. Along with the

submissions of the expert reports, the parties shall advise of the dates and times of their

experts ' availability for deposition. Any expert depositions shall be taken no later than April

30, 2021.

                    f.          Objections to Expert Testimony. To the extent any objection to

 expert testimony is made pursuant to the principles announced in Daubert v. Merrell Dow

 Pharm., Inc., 509 U.S . 579 (1993), as incorporated in Federal Rule of Evidence 702, it shall

 be made by motion no later than the deadline for dispositive motions set forth herein, unless

 otherwise ordered by the Court.

                    g.          Discovery Matters and Disputes Relating to Protective Orders.

 Should counsel find they are unable to resolve a discovery matter or a dispute relating to a

 protective order, the parties involved in the discovery matter or protective order dispute shall

 contact the Court' s Case Manager to schedule a hearing. Unless otherwise ordered, by no

 later than forty- eight hours prior to the hearing, the party seeking relief shall file with the

 Court a letter, not to exceed three pages, outlining the issues in dispute and its position on

 those issues. By no later than twenty-four hours prior to the hearing, any party opposing the

 application for relief may file a letter, not to exceed three pages, outlining that party' s

 reasons for its opposition. Should any document(s) be filed under seal, a courtesy copy of the

 sealed document(s) must be provided to the Court within one hour of e-filing the

 document(s).

ACTIVE 49146119v1
                                                    4
  Case 1:19-cv-01999-RGA Document 18 Filed 03/03/20 Page 5 of 7 PageID #: 607



                    If a discovery-related motion is filed without leave of the Court, it will be

 denied without prejudice to the moving party's right to bring the dispute to the Court

 through the discovery matters procedures set forth in this Order.

         4.         Application to Court for Protective Order. Should counsel find it will be

 necessary to apply to the Court for a protective order specifying terms and conditions for

 the disclosure of confidential information, counsel should confer and attempt to reach an

 agreement on a proposed form of order and submit it to the Court within ten days from the

 date of this Order. Should counsel be unable to reach an agreement on a proposed form of

 order, counsel must follow the provisions of Paragraph 3(g) above.

         Any proposed protective order must include the following paragraph:

                    Other Proceedings. By entering this order and limiting the
                    disclosure of information in this case, the Court does not
                    intend to preclude another court from finding that information
                    may be relevant and subject to disclosure in another case.
                    Any person or party subject to this order who becomes subject
                    to a motion to disclose another party's information designated
                    as confidential pursuant to this order shall promptly notify
                    that party of the motion so that the party may have an
                    opportunity to appear and be heard on whether that
                    information should be disclosed.

         5.         Papers Filed Under Seal. When filing papers under seal, counsel shall

 deliver to the Clerk an original and one copy of the papers. A redacted version of any

 sealed document shall be filed electronically within seven days of the filing of the sealed

 document.

         6.         Courtesy Copies. The parties shall provide to the Court two courtesy copies

 of all briefs and one courtesy copy of any other document filed in support of any briefs (i.e.,

 appendices, exhibits, declarations, affidavits etc.). This provision also applies to papers filed
ACTIVE 49146119v1
                                                      5
  Case 1:19-cv-01999-RGA Document 18 Filed 03/03/20 Page 6 of 7 PageID #: 608



 under seal.

          7.        Case Dispositive Motions. All case dispositive motions, an opening brief, and

 affidavits, if any, in support of the motion shall be served and filed on or before, May 28,

 2021. No case dispositive motion under Rule 56 may be filed more than ten days before the

 above date without leave of the Court.

          8.        Applications by Motion. Except as otherwise specified herein, any

 application to the Court shall be by written motion. Any non-dispositive motion should

 contain the statement required by Local Rule 7 .1.1.

          9.        Pretrial Conference. On   Cct:7.ktA   11'lo'l.f   , the Court will hold a Rule

 16(e) final pretrial conference in Court with counsel beginning at B·.'W               9 p.m.
 The parties shall file a joint proposed final pretrial order in compliance with Local Rule

 16.3(c) no later than 5 p.m. on the third business day before the date of the final pretrial

 conference. Unless otherwise ordered by the Court, the parties shall comply with the

 timeframes set forth in Local Rule 16.3(d) for the preparation of the proposed joint final pretrial

 order.

          10.       Motions in Limine. Motions in limine shall not be separately filed. All in

 limine requests and responses thereto shall be set forth in the proposed pretrial order. Each

 party shall be limited to three in limine requests, unless otherwise permitted by the Court.

 The in limine request and any response shall contain the authorities relied upon; each in

 limine request may be supported by a maximum of three pages of argument and may be

 opposed by a maximum of three pages of argument, and the party making the in limine

 request may add a maximum of one additional page in reply in support of its request. If more

 than one party is supporting or opposing an in limine request, such support or opposition
ACTIVE 49146119v1
                                                      6
  Case 1:19-cv-01999-RGA Document 18 Filed 03/03/20 Page 7 of 7 PageID #: 609



 shall be combined in a single three page submission (and, if the moving party, a single one

 page reply). No separate briefing shall be submitted on in limine requests, unless otherwise

 permitted by the Court.

          11.       Jury Instructions, Voir Dire, and Special Verdict Forms. Where a case is to

 be tried to ajury, pursuant to Local Rules 47.l(a)(2) and 51.1 , the parties should file (i)

 proposed voir dire, (ii) preliminary jury instructions, (iii) final jury instructions, and (iv)

 special verdict forms no later than 5 p.m. on the third business day before the date of the

 final pretrial conference. The plaintiff should expect to submit to an email address to be

 designated each of the foregoing four documents in WordPerfect format.
                                                            seve11 (7)
         12.     Trial. This matter is scheduled for a ~                 day trial beginning at 9:30 a.m

on   MJt>ti t81 2P'2t, with the subsequent trial days beginning at 9:30 a.m .   Until the case is submitted

to the jury for deliberations, the jury wi ll be excused each day at 4:30 p.m. The trial will be timed, as

counsel will be allocated a total number of hours in which to present their respective cases.

          13.       ADR Process. This case has been extensively evaluated for settlement

 by both side. At this time ADR will not be a productive measure. The Parties agree to

 continuously explore the possibility of settlement and to revisit potential ADR options

 if circumstance change.




                                                                                3/S}~JUDGE

ACTIVE 49146119v1
                                                        7
